IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 64 EM 2021
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOHN MICHAEL TEDESCO,                     :
                                          :
                   Petitioner             :


                                  ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2021, the “Petition for Allowance of a

Subpoena” is DENIED.